—In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Westchester County (Barone, J.), entered December 12, 1995, which denied his motion for temporary custody of the infant children of the marriage.
Ordered that the order is affirmed, with costs payable to the respondent.
The Supreme Court did not improvidently exercise its discretion in denying the defendant’s motion for temporary custody of the parties’ infant children. Although we have held that, as a general practice, a court should hold a hearing before determining custody (see, e.g., Biagi v Biagi, 124 AD2d 770), we have also recognized that in some cases such a hearing is not required (see, Asteinza v Asteinza, 173 AD2d 515). Under the facts of this case, the court was not required to conduct a hearing, and the parties would be best served by proceeding toward a speedy trial (see, Askinas v Askinas, 155 AD2d 498; Meltzer v Meltzer, 38 AD2d 522).
We have considered the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., O’Brien, Ritter and Friedmann, JJ., concur.